McLAUGHLIN, J.
On the 8th of March, 1893, the plaintiff, in attempting to pass over the cross walk on Second avenue, extending from the southeast to the northeast corner of Seventy-Ninth street, in the city of New York, fell, and fractured the fibula of her right leg. She brought this action to recover damages for the injury, upon the ground that the same was caused by the negligence of the defendant. Upon the trial, evidence was offered tending to show that on either side of the cross walk referred to there was, at the time of the accident, an accumulation of ice and snow, with a rough, uneven surface, from one to three feet in thickness; that this obstruction in the street was created by the city, by depositing the snow and ice which it removed from the cross walk; that water several inches in depth had" been permitted to accumulate and remain upon the cross walk; that the plaintiff, in order to avoid stepping in the water, stepped upon the accumulation of ice and snow at one side of the walk, when she slipped, fell, and sustained the injury referred to. It also- appeared that the-street, including the cross walk, had for upwards of four weeks prior to the accident been in substantially the same condition that it was on that day, and that during that time several persons had slipped and *643fallen upon the same crossing. With evidence tending to establish such facts, we think the defendant’s negligence was a question to be submitted to the jury. It was the duty of the city to keep its streets, including cross walks, in a reasonably safe condition for public travel. Did it perform that duty? The jury, by the verdict, found it did hot, and the evidence sustains the finding. The plaintiff had a right to* use this street, including the cross walk, although she knew its condition. Bullock v. City of New York, 99 N. Y. 654, 2 N. E. 1. She could not be charged—as a matter of law—with contributory negligence because she sought to avoid the water which the city had permitted to accumulate upon the cross walk; and whether her negligence contributed to the injury was, we think, also a question for the jury. The jury found, upon evidence which warranted the finding, that the plaintiff was free from negligence, and that her injury was caused solely by the negligence of the defendant. We see no reason for interfering with the finding.
It follows that the judgment must be affirmed, with costs.
BABBETT and RUMSEY, JJ., concur.